OPINION — AG — ** CORPORATION COMMISSION — QUALIFICATION — MEMBERSHIP ** (1) NEITHER THE CONSTITUTION NOR THE STATUTES OF THE STATE OF OKLAHOMA AUTHORIZES A MEMBER OF THE CORPORATION COMMISSION TO DISQUALIFY OR BE DISQUALIFIED, WHILE SITTING IN A RATE REGULATORY HEARING " INVOLVING INVESTIGATION OF RATES OF A PUBLIC UTILITY IN OKLAHOMA ", EVEN THOUGH SAID MEMBER IS PREJUDICED THEREIN, NOR YOU, AS GOVERNOR, TO APPOINT A SUCCESSOR THEREFOR TO SIT AS MEMBER OF THE CORPORATION COMMISSION IN SUCH A HEARING. (2) THE ATTEMPTED DISQUALIFICATION INVOLVED HERE WERE MADE WITHOUT AUTHORITY OF LAW AND ARE HENCE WITHOUT FORCE AND EFFECT, AND THAT IT THE DUTY OF COMMISSIONER, NOTWITHSTANDING THEIR ATTEMPTED DISQUALIFICATIONS, TO CONTINUE TO SIT IN THE RATE REGULATORY (RATE HEARING) HEARING REFERRED IN YOUR LETTER. (APPOINTMENT, GOVERNOR SUCCESSOR, DISQUALIFY, PREJUDICE, PUBLIC UTILITY RATES, VACANCY) CITE: 17 O.S. 1 [17-1], ARTICLE IX, SECTION 15, ARTICLE IX, SECTION 20, ARTICLE IX, SECTION 21, ARTICLE IX, SECTION 22, ARTICLE IX, SECTION 23 (APPOINTEE, UNEXPIRED TERM) (FRED HANSEN)